DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            DANIEL MEDINA,
                               Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D20-1617

                           [December 3, 2020]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; John Joseph Murphy,
Judge; L.T. Case No. 13-011308CF10A.

  Nellie King of the Law Offices of Nellie King, P.A., West Palm Beach, for
appellant.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

WARNER, FORST, and KLINGENSMITH, concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.